Citation Nr: 0409023	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  02-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and anxiety, with 
panic attacks, and sleep loss. 

3.  Entitlement to service connection for hepatitis, 
including hepatitis A.

4.  Entitlement to service connection for the residuals of 
cold injury, to include frostbite, swollen legs and feet, and 
swollen hands and fingers.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for a disorder 
characterized by grand mal seizures.

7.  Entitlement to service connection for rheumatoid 
arthritis or osteoarthritis.

8.  Entitlement to service connection for Type II diabetes 
mellitus. 

9.  Entitlement to service connection for peripheral vascular 
disease, claimed as poor circulation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to 
March 1955, a portion of which represented service in the 
Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2002 and January 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, claimed as depression 
and anxiety, with panic attacks and sleep loss, is not shown 
to have been present in service, or for many years 
thereafter.

2.  A chronic hearing loss is not shown to have been present 
in service, or for many years thereafter.

3.  Hepatitis, including hepatitis A, is not shown to have 
been present in service, or for many years thereafter.

4.  Chronic residuals of cold injury, to include frostbite, 
swollen legs and feet, and swollen hands and fingers, are not 
shown to have been present in service, or at any time 
thereafter.

5.  Malaria is not shown to have been present in service, or 
at any time thereafter.  

6.  A disorder, characterized by grand mal seizures is not 
shown to have been present in service, or for many years 
thereafter.

7.  Rheumatoid arthritis and osteoarthritis are not shown to 
have been present in service, or for many years thereafter.

8.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter.  

9.  Peripheral vascular disease is not shown to have been 
present in service, or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active military service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  Hepatitis, including hepatitis A, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303.

4.  Chronic residuals of cold injury, to include frostbite, 
swollen legs and feet, and swollen hands and fingers, were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303.  

5.  Malaria was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303.

6.  A disorder characterized by grand mal seizures was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  Rheumatoid arthritis and osteoarthritis were not incurred 
in or aggravated by active military service, nor may such 
disabilities be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

8.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

9.  Peripheral vascular disease, claimed as poor circulation, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).   

In the case at hand, the VA has met its duty to notify and 
assist the veteran in the development of all facts pertinent 
to his claims.  To that end, the veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In correspondence of 
May and August 2002, prior to the pertinent rating decisions 
on appeal, the veteran was advised of the requirements to 
substantiate his claim, given notice of what evidence he 
needed to submit, what evidence the VA would secure on his 
behalf, and the need for him to submit any information or 
evidence pertinent to his claims to VA.  Moreover, in 
Statements of the Case issued in August 2002 and June 2003, 
the veteran was provided with notice of the appropriate laws 
and regulations, was advised of all of the evidence that had 
been obtained, and was given ample time to respond.  

In addition, the Board notes that the record includes the 
veteran's separation examination, VA medical records, and 
private treatment records from approximately six different 
providers.  Accordingly, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he should 
submit to substantiate his claims."  Conway v. Principi, 353 
F. 3d 1369 (2004).  The Board therefore concludes that it 
should proceed, as specific notice as to which party could or 
should obtain which evidence has, in effect, been provided, 
and no additional pertinent evidence appears forthcoming.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete his application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.


Factual Background

A review of the record in this case reveals that the majority 
of the veteran's service medical records are unavailable, in 
that such records were apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  The sole 
remaining service medical record consists of the veteran's 
service separation examination.  That examination, conducted 
in March 1955, is entirely negative for evidence of any of 
the disabilities at issue.

VA records of hospitalization covering the period from June 
to August 1972 reveal that the veteran was hospitalized at 
that time for an unrelated medical problem.  During the 
veteran's period of hospitalization, he underwent a liver 
biopsy, which was consistent with acute and subacute 
hepatitis, with diffuse fatty metamorphosis.  

A private outpatient treatment record dated in August 1978 
reveals that the veteran was seen at that time for 3+ pedal 
edema of the left leg.  Reportedly, the veteran's leg had 
begun swelling 3 to 4 days earlier.  

Private outpatient treatment records covering the period from 
April 1980 to March 1983 show treatment during that time for 
edema/phlebitis of the left lower extremity, as well as 
"probable" epilepsy.  In an entry of April 1980, it was noted 
that the veteran was suffering from 3+ edema of the left leg, 
foot, and ankle, of a severity such that he was unsure what 
size shoe or boot to wear on any given day.  Treatment was 
with medication.  

During the course of private outpatient treatment in 
December 1980, the veteran stated that he had "blacked out" 
the previous day while sitting at home.  Reportedly, the 
veteran was unconscious for approximately 5 to 10 minutes, at 
which time he awoke gasping for breath.  When questioned, the 
veteran denied the presence of any aura or general seizure 
activity.  The pertinent diagnosis was "probable epilepsy."

A VA record of hospitalization dated in November 1980 was 
significant for diagnoses of syncope, probably due to 
bradycardia; possible syndrome of deafness; left leg edema, 
probably due to chronic femoral vein thrombosis; and post-
necrotic cirrhosis, as per records.  

In correspondence of February 1982, a private physician 
indicated that he had been seeing the veteran since 
July 1969, and that his diagnoses included acute and chronic 
ethanolism, with fatty metamorphosis of the liver; post 
phlebitic syndrome of the left leg; and cerebral ischemia 
with epileptiform seizures due to varying left bundle branch 
block, controlled with Dilantin and phenobarbital.

A report of private medical examination received in 
November 1986 was significant for diagnoses of grand mal 
epilepsy, chronic phlebitis with marked edema, anxiety, and 
impaired hearing.  Pertinent physical findings included a 
history of liver sclerosis.  

On VA general medical examination in January 1987, the 
veteran gave a history of blackouts, as well as swelling in 
his right foot and leg, and left knee and foot.  Also noted 
were problems with pains in the joints, impaired hearing, and 
poor circulation resulting in a feeling of coldness in the 
veteran's hands and feet.  

On physical examination, it was noted that the veteran wore 
hearing aids in both ears.  Examination of the veteran's 
lower extremities was consistent with a 15-year history of 
massive brawny edema of the left lower extremity 
necessitating the wearing of a larger shoe on the left foot.  
Musculoskeletal evaluation revealed early slight deformities 
of all of the distal interphalangeal joints, which, it was 
felt, might be compatible with an early variation of 
degenerative arthritis.  Radiographic studies of the 
lumbosacral spine were essentially within normal limits, with 
preserved sacroiliac joints.  Radiographic studies of the 
veteran's hands revealed his left hand to be essentially 
within normal limits.  The veteran's right hand showed 
evidence of some deformity, as from a fracture, with healing 
changes at the base of the proximal phalanx of the right 
hand, and minimal degenerative disease at the interphalangeal 
joints of the second and third rays.  Neurological evaluation 
revealed a history of a seizure disorder that was fully 
controlled on Dilantin and phenobarbital, such that the 
veteran was able to drive.  

On VA psychiatric examination conducted in conjunction with 
the veteran's general medical examination in January 1987, he 
complained of phlebitis, epilepsy, and anxiety.  When 
questioned regarding his service in Korea, the veteran stated 
that "it was an okay time."  On mental status examination, 
the veteran was freely talkative with a full range of 
appropriate affect.  There was no evidence of depression or 
anxiety, nor was there any evidence of a speech or thought 
disorder, or psychosis.  The veteran denied emotional 
problems, and stated that his biggest physical problem was 
shortness of breath on exertion.  At the time of examination, 
the veteran denied any problems with memory or concentration.  
He was fully oriented, and both rapid and accurate in the 
performance of simple calculations.  During the course of the 
psychiatric evaluation, the veteran reported problems with 
anxiety when involved in interpersonal conflicts.  However, 
he denied any emotional problems, and none were evident 
during the course of the examination.  The pertinent 
diagnosis was no psychiatric problems evident.  

Private medical records covering the period from October 1991 
to March 2000 show treatment during that time for various 
disabilities, among them, (history of) a seizure disorder; 
edema/lymphedema of the left lower extremity; degenerative 
joint disease of the hands; remote history of hepatitis A and 
malaria; and diabetes mellitus.  

Following a VA audiometric examination of November 2000, the 
veteran received a diagnosis of severe sensorineural hearing 
loss in the left ear, and moderately severe to severe 
sensorineural hearing loss in the right ear.

A VA outpatient treatment record dated in February 2001 is 
significant for a diagnosis of rheumatoid arthritis.

VA and private outpatient treatment records covering the 
period from May 2001 to November 2002 show treatment during 
that time for multiple medical problems.  Based on VA 
radiographic studies conducted in October 2001, there was 
noted the presence of prominent osteoarthritis of both of the 
veteran's knees.

VA radiographic studies of the veteran's lumbosacral spine, 
likewise conducted in October 2001, were consistent with 
degenerative changes involving the facet joints, in 
particular, L4-5, and L5-S1.  Also noted was the presence of 
prominent anterior osteophytes.  

A VA outpatient treatment record dated in October 2001 was 
significant for a clinical assessment of peripheral vascular 
disease and peripheral neuropathy.  During the course of 
private outpatient treatment in November 2002, the veteran's 
wife complained of the veteran hearing voices, acting 
inappropriately, and becoming increasingly forgetful.  Noted 
at the time of evaluation was that the veteran was taking 
Paxil regularly, which he felt helped to some extent with his 
nerves and depression.  At the time of evaluation, the 
veteran denied any problems with suicidal or homicidal 
ideation.  The pertinent diagnosis was depression with 
psychosis.  

Analysis

The veteran in this case seeks service connection for 
numerous disabilities, specifically, hearing loss, a 
psychiatric disorder, hepatitis, residuals of cold injury, 
malaria, a seizure disorder, arthritis, diabetes mellitus, 
and peripheral vascular disease.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury occurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis, arthritis, diabetes mellitus, or an organic 
disease of the nervous system, such as sensorineural hearing 
loss or a seizure disorder, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that such records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of the veteran's service separation 
examination.  That examination, conducted in March 1955, was 
negative for history, complaints, or abnormal findings 
indicative of the presence of any of the disabilities at 
issue.  In point of fact, the earliest clinical indication of 
the presence of any of the disorders for which service 
connection is currently being sought is revealed by a VA 
record of hospitalization dated in 1972, more than 17 years 
following the veteran's discharge, at which time a liver 
biopsy revealed the presence of acute and subacute hepatitis, 
with accompanying diffuse fatty metamorphosis.  
Edema/phlebitis of the veteran's left lower extremity and 
"probable" epilepsy, as well as defective hearing, were first 
noted no earlier than 1980, fully 25 years following the 
veteran's separation from active service.  

The Board acknowledges that, in a report of private medical 
examination received in 1986, the veteran was described as 
suffering from "anxiety."  However, on subsequent VA 
psychiatric examination in January 1987, no psychiatric 
disorder was in evidence.  To the extent the veteran has been 
found to be suffering from depression and/or a psychosis, 
those symptoms were first noted at a point in time far 
removed from his active service.  Rheumatoid/osteoarthritis, 
diabetes mellitus, and peripheral vascular disease, to the 
extent they are noted in current records, are first shown at 
a point in time many years following the veteran's discharge 
from service.  Significantly, at no time over the course of 
the veteran's current appeal have any of the disabilities at 
issue been in any way linked or otherwise related to his 
period of service in the Republic of Korea.  

The veteran argues that, as a result of his exposure to 
extreme cold in Korea, he suffers from residuals of cold 
injury, specifically frostbite, swollen legs and feet, and 
swollen hands and fingers.  However, as noted above, the 
veteran's service medical records are unavailable.  Absent 
such records, there is no evidence that, during the veteran's 
period of service in the Republic of Korea, he did, in fact, 
experience any documented cold injury.  Even assuming, for 
the sake of argument, that, during the period of service in 
question, the veteran was exposed to significant cold, there 
is no evidence that such disability as the veteran currently 
suffers in his upper and lower extremities is in any way the 
result of such exposure.  Nor is there evidence that, at any 
time during the veteran's period of active service, or 
thereafter, he suffered from an episode or episodes of 
malaria.  Under the circumstances, and absent some nexus 
between the veteran's current disabilities and some incident 
or incidents of his period of active service, his claims for 
service connection must be denied.  

As a final matter, the Board notes that the veteran's local 
accredited representative requested that a VA examination be 
scheduled.  However, the Board finds that a medical 
examination and/or opinion, is not warranted based on the 
facts of this case.  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

In Wells v. Principi, the Court of Appeals for the Federal 
Circuit noted that it is not enough merely for a veteran to 
claim he is disabled in order to obligate the Secretary to 
provide a medical examination.  Wells, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Federal Circuit held that the veteran is 
required to show some causal connection between his 
disability and his military service.  A disability alone is 
not enough.  Id.  Here, the evidence of record does not 
establish that any of the claimed disabilities arose in 
service, nor does the medical evidence suggest that the 
etiologies of the claimed conditions are service related.  
Thus, the Board finds that the record does not contain 
competent evidence that the claimed conditions may be 
associated with the veteran's military service, and an 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
see also Wells, supra.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression and anxiety, with panic attacks and 
sleep loss, is denied.

Service connection for hepatitis, including hepatitis A, is 
denied.  

Service connection for the residuals of cold injury, to 
include frostbite, swollen legs and feet, and swollen hands 
and fingers, is denied.

Service connection for malaria is denied.

Service connection for a disorder characterized by grand mal 
seizures is denied.  

Service connection for rheumatoid arthritis or osteoarthritis 
is denied.  

Service connection for Type II diabetes mellitus is denied.

Service connection for peripheral vascular disease, claimed 
as poor circulation, is denied.  

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



